Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claim 1, line 8; claim 3, lines 2-3; claims 4-10, line 3 each the phrases “a dispenser movement control unit that controls the drive device…” and “the dispenser movement control unit moves the dispenser…” are noted.  Without the recitation of “configured to" or “programmed to”, it is unclear whether the controller is required to perform the claimed operation, or whether the limitation merely recites an intended use of the controller. For the purpose of examination, the recited operation will be interpreted as merely an intended use of a dispenser movement control unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Manabe et al JP2003039000A (see English translation).
Regarding claim 1, Manabe et al discloses (see Figs 1 and 8) a coating apparatus comprising: a dispenser (13a) that includes a discharge port and a displacement sensor (15), the discharge port being configured to be capable of 
As to claim 2, in Manabe et al the tilt detection unit (16a, 16b) detects the tilt of the coating surface based on the distance detected in at least three locations (Had, Hbc, Hab and Hdc) that are at an outer peripheral edge of the coating surface and are on the coating path (see para [0048] and Fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al JP2003039000A in view of Prentice et al (US 6,866,881B2) .  
Manabe et al teaches (see Figs 1 and 5) a dispenser movement control unit (17) capable of controlling the speed of the dispenser, since the amount of the discharged material per time and the height and inclination/tilt of the nozzles are controlled (see para [0026-0028]).  In any event, a dispensing system with a controller, wherein the dispenser moved at a different speed or at a speed lower in relation to the positioning of the substrate is known in the art, for instance as taught by Prentice et al (see column 6, lines 15-17 and column 19, lines 29-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the dispenser at a speed as claimed, for instance to prevent overshoot that could cause needle/dispenser contact the substrate as taught by Prentice (see column 9, lines 31-34).    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giusti et al (US 9,707,584 B2) a dispensing system with a controller and height/tilt sensor (see Figs 4 and 12). Sakino et al teaches a dispensing apparatus with a coloring head moving at a speed relative to the substrate (see Fig 15 and 19A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/